Citation Nr: 0601188	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently rated 40 percent disabling.  

2.  Entitlement to an increased rating for diabetic 
retinopathy, currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for 
impotence, status post prosthesis implant.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from April 1969 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The evidentiary record currently certified to the Board is 
seriously out of date concerning the increased rating issues 
on appeal.  The last official VA examination of the appellant 
was conducted in June 2003, more than two and one-half years 
ago; and VA medical records later than November 2003 are not 
of record.  Although the file was certified to the Board by 
the RO in November 2004, the appellant's representative did 
not make its Informal Hearing Presentation to the Board in 
support of this appeal until November 2005, one full year 
later.  

In March 2004 the appellant stated that his diabetes and 
hypertension had both worsened since the last VA examination, 
which requires a remand of this appeal in order to obtain a 
current VA examination pertaining to those disabilities.  The 
appellant also indicated in March 2004 that impotence is an 
ongoing problem, 


contrary to the RO's determination; and his representative 
has requested a remand in order to obtain a current VA 
examination on this question.  

During a visit to the VA Outpatient Clinic in Peoria, 
Illinois, in November 2003, it was noted that the appellant 
had a history of retinopathy with multiple laser treatments 
in both eyes, and it was reported that he was having 
continued trouble with his right eye.  He was to be seen by 
the Ophthalmology Clinic at the Iowa City VA Medical Center 
(MC) for this problem in order to determine if further laser 
or other treatments were required.  The current record does 
not reflect the relevant VA medical records or any medical 
records from the Iowa City VAMC later than August 2003.  

The Board believes that a remand of this appeal is required 
in order to obtain a current evidentiary record.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  At the same 
time, the AMC or the RO should obtain and 
incorporate into the claims file copies 
of all relevant VA medical records which 
are not already of record.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it 


should so inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for current VA 
examinations by medical professionals 
with appropriate expertise in order to 
determine the current nature and severity 
of the service-connected disabilities at 
issue in this appeal.  The reports of 
these examinations should reflect all 
clinical findings necessary to properly 
rate the disabilities at issue.  The 
appropriate VA examiner should 
specifically determine and report whether 
the appellant currently is impotent or 
whether his penile implant has resolved 
this problem.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications since January 2002.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

